Citation Nr: 1334636	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  08-30 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) or service-connected adhesive pericarditis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1962 to March 1967 and from February 1969 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In August 2012, the Veteran submitted additional evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In October 2011, the Board remanded the Veteran's claim for additional development.  In pertinent part, the Board instructed that the RO/AMC schedule the Veteran for an appropriate examination to determine the nature and etiology of his hypertension.

The record shows that the Veteran underwent VA examination in April 2012.  After a review of the record and physical examination, the VA examiner found the Veteran did not have a diagnosis of hypertension or isolated systolic hypertension and had never been diagnosed with hypertension or isolated systolic hypertension.  The VA examiner explained that an initial diagnosis of hypertension had not been confirmed by blood pressure readings two or more times on at least three different days per VA regulations.  The VA examiner further stated that medical opinions were not submitted in the absence of a finding of hypertension.

In this case, VA treatment records as well as private treatment records reflect diagnoses of hypertension during the pendency of the appeal.  A July 2006 private treatment record shows that from July 1, 2006 to July 12, 2006, the Veteran's reported blood pressure was typically 140-160/70-80 with daily medication.  The assessment was hypertension.  In addition, a private physician, Dr. D. Hall, reported in a July 2012 letter that the Veteran was diagnosed with essential hypertension on December 27, 2005 and had been on antihypertensive medications since February 2006.  Dr. Hall further stated that the Veteran had clear evidence of at least stage 1 hypertension, with multiple blood pressure readings over 140/90.  It is well established that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 2002); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim." McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In light of the above evidence, the Board finds the record demonstrates a current disability for the purpose of service connection.  Therefore, the VA examiner must provide an opinion as to the nature and etiology of the Veteran's hypertension.  

For these reasons, the Board finds that the April 2012 VA examination is inadequate for adjudication purposes.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, in order to satisfy VA's duty to assist, the Board finds a remand is warranted in order to obtain an addendum opinion as to whether the Veteran's hypertension is causally related to active duty, to include as secondary to service-connected PTSD or adhesive pericarditis.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all treatment records dated from October 2011 to the present for the Veteran from the VA Medical Centers in Boise, Idaho; Walla Walla, Washington, and Portland, Oregon, and the VA Puget Sound Health Care System in Washington, along with records from all outpatient clinics associated with any of those medical centers.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran should be notified in writing.

2. Forward the Veteran's claims file to the VA examiner who performed the April 2012 examination or, if that examiner is unavailable, another examiner with appropriate expertise.  The claims file must be made available to and reviewed by the examiner in conjunction with the opinion.  If the examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled and the Veteran informed as to the consequences for failure to report for a VA examination without good cause in accordance with 38 C.F.R. 
      §§ 3.158, 3.655 (2013).  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension is directly related to active duty.  In addition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused or aggravated by his service-connected PTSD or his service-connected adhesive pericarditis.  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.  The examiner is reminded that regardless of whether the examination demonstrates a diagnosis of hypertension, the assessment must include consideration of any hypertension diagnosed during the pendency of the appeal, to include the statements provided by Dr. Hall.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3. Then, re-adjudicate the claim of entitlement to service connection for hypertension, to include as secondary to service-connected PTSD or service-connected adhesive pericarditis.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).







_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


